COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  BOERNE TO BERGHEIM COALITION                  §
  FOR CLEAN ENVIRONMENT,
                                                §              No. 08-20-00035-CV
                 Appellant,
                                                §                 Appeal from the
  v.
                                                §               459th District Court
  TEXAS COMMISSION ON
  ENVIRONMENTAL QUALITY and                     §             of Travis County, Texas
  VULCAN CONSTRUCTION
  MATERIALS, LLC,                               §            (TC# D-1-GN-18-003134)

                 Appellees.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF AUGUST, 2022.



                                            YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, C.J., Palafox J., and Ferguson, Judge.